Exhibit 10.3

 

[c03img1.jpg]


 

FOR IMMEDIATE RELEASE

 

Company Contact:

Jennifer Carberry

NYFIX, Inc.

(203) 425-8000 or

info@nyfix.com

www.nyfix.com

 

NYFIX APPOINTS NEW CHIEF FINANCIAL OFFICER

 

STAMFORD, CT., February 1, 2006 – NYFIX, Inc. (Pink Sheets: NYFX), a leader in
technology solutions for the financial marketplace, announced today it has
appointed Steve R. Vigliotti as Chief Financial Officer. Mark R. Hahn, the
Company’s former CFO, has been appointed Senior Vice President of Finance.

 

Mr. Vigliotti was most recently employed by Maxcor Financial Group Inc. as its
Chief Financial Officer, Treasurer and Chief Accounting Officer. Maxcor, a
Nasdaq-listed financial services company until its sale in May 2005, is known
for its Euro Brokers inter-dealer brokerage businesses as well as its
institutional brokerage business, focused on high-yield and distressed debt,
convertible securities and equities. Mr. Vigliotti was employed by Maxcor from
May 1998 until August 2005. Previously, Mr. Vigliotti was employed by the
accounting firm of BDO Seidman, LLP for approximately seven years, lastly as an
Audit Partner in the firm’s financial services group. Mr. Vigliotti is a
certified public accountant and received his B.B.A. degree in accounting from
Hofstra University.

 

“Steve brings with him a unique mix of public company CFO, audit and financial
services industry experience that I am confident will make him an important
asset to the NYFIX management team. I am pleased to welcome Steve to our team
and look forward to working with him,” commented Bob Gasser, NYFIX’s Chief
Executive Officer.

 

About NYFIX, Inc.

 

NYFIX, Inc. is an established provider to the domestic and international
financial markets of trading workstations, trade automation and communication
technologies and execution services. Our NYFIX Network is one of the industry’s
largest networks, connecting broker-dealers, institutions and exchanges. In
addition to our headquarters in Stamford, we have offices on Wall Street in New
York City, in London’s Financial District, in Chicago, and in San Francisco. We
operate redundant data centers in the northeastern United States with additional
data center hubs in London, Amsterdam, Hong Kong and Tokyo. For more
information, please visit www.nyfix.com.

 

This press release contains certain forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, and Section
21E of the Securities Exchange Act of 1934, as amended, which are intended to be
covered by the safe harbors created thereby. Investors are cautioned that all
forward-looking statements involve risks and uncertainty, including without
limitation, the ability of the Company to market and develop its products.
Although the Company believes that the assumptions underlying the
forward-looking statements contained herein are reasonable, any of the
assumptions could be inaccurate, and therefore, there can be no assurance that
the forward-looking statements included in this press release will prove to be
accurate. In light of the significant uncertainties inherent in the forward-
looking statements included herein, the inclusion of such information should not
be regarded as a representation by the Company or any other person that the
objectives and plans of the Company will be achieved. All trademarks, trade
names, logos, and service marks referenced herein belong to NYFIX, Inc.

 

 

 

 